Title: To John Adams from Thomas Digges, 24 August 1780
From: Digges, Thomas
To: Adams, John


     
      Dr. Sir
      London 22d4th Augt. 1780
     
     I wrote you a few lines on the 18th and 22d Instants chiefly to inform you the news of those days, but as they were forwarded by the usual conveyance of Post (my not knowing you were then in Holland) I suppose they will not get to hand earlier than this letter; which is born by a particular friend Mr. Saml. Hartley a relation of D. Hartleys. He is a considerable Merchant of this place and goes abroad on some commercial business to Holland (I beleive in the neutral-flag way) which will also lead Him to Paris. He has ever shewn himself an open friend to the cause of our Country, and as I dare say He would be glad to express it to any of our publickly employd Men abroad, I beg leave to recommend Him to your notice should chance bring you together either in Holland or France. As Mr. Hartley is perfectly well acquainted with the publick movements of this Country and well informed as to the news of the day and the beating of the pulses of the people generally, I take the liberty to refer you to Him for particulars. The late news of the Capture of a whole outward bound East and West India Fleet by the combind fleet of France and Spain, has thrown a gloom upon the minds of the people which you can much more easily guess than I can describe. It has been a black week at Loyds, and well it may, for one half of the underwriters that walk that Coffee House, will likely be ruind by such a vast and unexpected Capture. The general uneasiness among all ranks, is not a little heighten’d by the dark prospect of things in the west Indies, and the flying reports of Rodneys defeat with the loss of several ships. The accounts from Amera. too are not the most favorable for the accomplishment of the desird object unconditional Submission. The Expedition into the Jerseys under Neiphausen has been repulsd and was nearly surrounded; and that check it is said prevented Clinton from trying any thing up the No. River.
     The Ministerial runners however still give out with a degree of impudence and falseness that is astonishing, that they are shure of No. Carolina, Virga., and Maryland “comeing in” as they term it to the feet of this Country. The torrent of folly which reignd ever since the capture of Chs. Town on the subject of this “comeing in” of all southern Ama., has subsided very generally among the thinking people within this week or two. There are those among the great however who still keep it up and exult exceedingly about the state of Affairs in Ama.; but I never suffer myself to be dejected by the triumphs of a People so easily and suddenly elated. God Governs, and I trust the second “hour of their Insolence” will be of as short duration as the first.
     I am with the highest esteem Dr Sir Yr Obligd & Obt Ser
     
      W S. C
     
    